DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-7, 10-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130021717) in view of van Os (US5708556) in view of Rich (GB2398166).
Singh is directed towards a method for operating an electrostatic clamp (abstract).  The clamp, as shown in figure 2, possesses channels 6, which necessarily have a width, in a ceramic portion 10 [0021], where the ceramic layer is taught to be made from materials that are well known electrical insulators: Al2O3 or AlN, so it is readily apparent to be an insulating portion [0013].  A substrate 4 is arranged on the electrostatic clamp [0020].  It teaches applying a clamping voltage to an electrode of the electrostatic clamp, the clamping voltage generating a clamping force on the substrate, and delivering a gas (He) to the electrostatic clamp at a gas pressure through the at least one channel [0014].
  Singh teaches that Paschen minimum is a function of pressure and distance over the gap of a cavity and determines the voltage required to create a plasma discharge (breakdown voltage)[0022].  It further teaches controlling the operation during clamping such that no such plasma discharge is created (no He lightup during on the backside during processing of the wafer)[0032], and that after the clamping operation is over [0022-0023], then reducing the pressure of the helium gas such that the conditions with the channel width become near the Paschen minimum, such that a plasma can be struck [0024].  
While Singh teaches a plasma can be created by changing the pressure subsequently in order to declamp faster, that is an additional step to be performed in a subsequent declamping process under different conditions that is outside of the scope of these claims, and so not excluded by them [0019] 
Singh does not particularly teach controlling the widths of the channel to prevent plasma formation or that it operates according to a principle of dark space shielding to prevent plasma formation.  
Van Os is also directed towards using electrostatic clamps (abstract) and it teaches channels 136, as shown in Fig.3  to inject gas to act as a heat transfer agent (cooling)(col 9, lines 26-48), but further teaches that the maximum dimensions of the channels, including their widths and depths should be chosen in order to prevent plasma from being able to ignite in the channel (col 9, lines 49-65).  However, it does not teach that this is operating under the principle of “dark space shielding”.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further control of the widths of the channels in Singh as taught by van Os to be small enough to prevent plasma from being able to form, since that was one taught way to avoid these undesirable plasma discharges.
Rich is also directed towards electrostatic clamping of substrates using dark space shielding (abstract).  Rich teaches that the principle of dark space shielding is to place an object in such close proximity with the substrate such that under those particular conditions of the potential plasma forming ions such that a plasma cannot be formed (page 4, lines 17-25).  This principle of reducing the dimensions of the gap such that a plasma cannot be ignited is reasonably what van Os is doing by controlling the depth and widths of the channels to prevent plasma from being able to form.
Thus, it would have further been obvious to a person of ordinary skill in the art at the time of invention to further control of the widths of the channels in Singh in view of van Os to be not only small enough to prevent plasma from being able to form, but to further make the width of the channels small enough, such that the sides are in such close proximity to each other, that this prevention of plasma ignition is  operating according to the principle of dark space shielding, since that was one taught operating principle to avoid these undesirable plasma discharges (claim 1).
Claim 4: Singh teaches helium gas pressures of 1-100torr [0014], such as 80torr [0022], which overlaps/anticipates applicant’s claimed pressure ranges. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 5: Singh teaches using helium as the gas [0014].
Claim 7: see the previous discussion for claim 1, additionally, Singh teaches that the clamping voltage can be an AC voltage [0014].
Claim 10: see the previous discussion for claim 4.
Claim 11: see the previous discussion for claim 5.
Claims 12 and 17: see the previous discussion for claims 1 and 7, additionally, regarding the requirement that the clamping force exceed the gas pressure, in Singh, as shown in figure 3, the clamping force and the gas pressure oppose each other in the configuration of Singh, such that if the force of the gas pressure was greater than the total clamping force, the substrate would detach from the electrostatic clamp.  Singh further teaches that the clamping force is holding the wafer to the clamp during operation [0016].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the substrate remain clamped to the electrostatic clamp during the clamping operation, since that is its purpose, and so have a sufficiently high clamping force to overcome forces created by the gas pressure and so read upon the claim limitation (claims 12 and 17).
Claims 13 and 18: see the previous discussion for claim 4.
Claims 15 and 20: as discussed above, Singh teaches operating its process under conditions where no plasma is generated during clamping, so it is readily apparent that at whatever AC frequency f1 and gas pressure is used, no plasma is formed.  However, plasma can be formed more easily at higher frequencies, so such an f2 frequency would exist, thus reading upon the claim limitations.
Claims 2, 8, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130021717) in view of van Os (US5708556) in view of Rich (GB2398166), further in view of Collins (US 5315473).
Singh teaches using AC voltage [0014], but it does not specifically teach the voltages or frequencies used.
Collins is also directed towards operating an AC voltage electrostatic clamp (abstract).  It teaches frequencies preferably between 0.1 and 10 Hz with frequencies between 500 and 1000V to be appropriate and effective for clamping purposes (col 3, lines 20-25), both of which anticipate applicant’s claimed ranges.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to operate an AC voltage at voltages and frequencies within applicant’s claimed ranges, since they were taught to be useful conditions to operate AC driven electrostatic clamps and doing so would produce no more than predictable results (claims 2, 8, 14, and 19). 
Claims 15 and 20: as discussed above, Singh teaches operating its process under conditions where no plasma is generated during clamping, so it is readily apparent that at whatever AC frequency f1 and gas pressure is used, no plasma is formed.  Since Singh teaches the power/voltage of the AC produces the clamping force[0003], a practitioner is motivated to use as high a power/voltage as possible in order to clamp most effectively, but is required to use powers/voltages that will not create a plasma.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use conditions just below that which will produce plasma in order to have the best clamping action on the substrate without creating a plasma.
Since, as applicant has shown, plasma can be formed more easily at higher frequencies, so such an f2 frequency would exist to bring the conditions into plasma generating conditions, thus reading upon the claim limitations.
Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130021717) in view of van Os (US5708556) in view of Rich (GB2398166), further in view of Kumar (US5880924).
Singh does not explicitly the widths of the channel, wherein the channel width ranges between 0.1 mm and 0.5 mm. Kumar is also directed towards using electrostatic clamps (abstract) and teaches the diameter of the openings 185 to be preferably about .175+-.025 mm (col 11, lines 20-26). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel widths of Singh with widths taught in Kumar for the purpose of controlling heat transfer gas flow required to handle the load, since these were channel widths known for that purpose and doing so would produce no more than predictable results.

Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20130021717) in view of van Os (US5708556) in view of Rich (GB2398166), further in view of Horowitz (US 5103367)
Claims 6 and 16: As shown in figure 2, Singh teaches a base structure (e.g. 12,16) adjacent to the insulator 10 that acts as a base support to the insulator layer.  Singh does not particularly teach lining the channel with carbon, carbon nitride, or titanium nitride which are grounded.
Horwitz is also directed towards using electrostatic clamps (abstract) and it teaches channels 31, as shown in Fig.2, to inject gas to act as a heat transfer agent, but further teaches lining the channels with carbon in order to prevent discharges (col 4, lines 20-38) and teaches grounding the shield electrode (which would include the conductive portions of the channels) to prevent unwanted attractions (col 2, lines 54-64).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to line at least some portion of the channels of Singh with conductive carbon and ground it, as taught by Horowitz, to prevent unwanted discharges, since doing so was a known option in the art, taught to be advantageous for that purpose.




Response to Arguments
Applicant's arguments filed 05-31-2022 have been fully considered but they are not persuasive in view of the amended grounds of rejection. 
	The new limitations have been considered above in view of the van Os reference, which teaches controlling the dimensions of the channels, including their widths and depths, such that plasma cannot be formed.  The prior art teaches controlling the widths of the channels of such electrostatic chucks (at least one of them) to prevent plasma from igniting in the channels.	
Regarding the argument that Singh specifically wants to be able to produce a plasma in the channel, first of all, that is not in the portions of the channels that are in the rejection above (so even if it were to be interpreted that “a width” is not operating under the principle of space shielding to prevent plasma ignition, there are still other “a widths” in the channels that are, so it would still read upon the claims.  Secondly, that is for a subsequent dechucking step which is performed under very different conditions. During the claimed holding operation, plasma is not allowed to ignite in that section either.  The pressure is changed between the clamping process and a declamping process (change in the product of the pressure and width), specifically to create the changed condition where it is near the Paschen minimum only for the declamping process.  Thus, during the clamping operation (which is what is claimed) it explicitly does not want plasma to form and changes the operating conditions such that it cannot form.  Rich further discloses that dark space shielding spacing is only for a particular set of plasma conditions and if the pressure is changed, the spacing may no long permit for dark space shielding (page 4, lines 17-23).
	Regarding the argument that the declamping process must be part of a clamping process, applicant’s claimed process does not include a declamping process, so it simply is not relevant to the claim scope.  It cannot be a teaching away, because it is for a separate process, and since conditions need to be changed to bring them near the Paschen minimum (to help ignite plasma), then they must not have been at the minimum before the conditions were changed.
	While the width of the channel is a structural feature, the pressure is not, and it is the pressure and width acting in concert that is the figure of merit applicant is claiming would bring the process near the Paschen minimum, not just the width.
Regarding the argument that Rich controls the dimensions of the channel to prevent plasma from forming in the channel via dark space shielding is a different principle than Horowitz of van Os controlling the dimensions of the channel such that plasma cannot form in the channel is not convincing.  And if it were somehow different, it is, as stated in the action, obvious to use the dark space shielding principle in Horowitz or van Os to do so, since it was one way the dimensions of the channels were taught to prevent plasma from forming.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712